DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 3/13/2020 has been entered as compliant. Claims 1-6, 14-18, 20, 22-23, 26-27 and 30-32 are pending and examined in the current application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kimberly Jordahl on 1/27/2022.

Please amend the claim listing of 3/13/2020 as follows:
Please amend claim 14-17 and 20 as follows:

In the claims:
	Claim 14 in line 1, replace “ claim 11” with -------; “claim 1”-------
	Claim 15 in line 1, replace “ claim 11” with -------; “claim 1”-------
Claim 16 in line 1, replace “ claim 11” with -------; “claim 1”-------
Claim 17 in line 1, replace “ claim 11” with -------; “claim 1”-------
Claim 20 in line 1, replace “ claim 11” with -------; “claim 1”-------




Reasons for Allowance

Claims 1-6, 14-18, 20, 22-23, 26-27 and 30-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 9-12 and 15-19 are allowed because the prior art of record Jiansu, Boebel, Gifford and Kirejevas applied to dependent claims 14-17 and 20 do not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 and 30. Jiangsu teaches a triangular shape  and also does not teach oil-coated inclusions and does not meet the limitations of concave and convex curves “configured with a concave curve and a convex curve having an angle of curvature between 90 and 180 degrees” such that the “the concave and the convex curves of adjacent kibbles configured to interlock to form a lattice like barrier” in conjunction with the pet food containing inclusions where “one or more oil-coated inclusions distributed within the plurality of kibbles” such that “the density disparity between the kibbles and the inclusions is reduced by coating the inclusions with oil lattice like barrier” that results in inclusions being stable with pet food as the coating “reduces relative movement of the kibbles and the inclusions.”  Further independent claim 30 recites limitation that “convex curves of adjacent kibbles configured to interlock to form a lattice-like barrier” in conjunction with and one or more oil-coated inclusions, wherein the density disparity between the kibbles and the inclusions is reduced by coating the inclusions with oil and the kibbles and inclusions are distributed within a package and wherein the lattice-like barrier and reduced density disparity and reduces relative movement of the kibbles and the inclusions such that the distribution of the kibbles and the inclusions remains relatively constant when the package is moved”

Gifford teaches inclusions but is directed to wet pet food and not to dry pet food kibble as claimed. Kirejevas, where oil coating the entire kibble is taught and there is no teaching of coating only a part of the kibble, i.e. inclusions coating. Thus, the subject matter of amended claim 1 and 30 and their dependent claims is not taught or suggested singularly or in combination, by the prior art of record. Also see applicant’s remarks of 3/13/2020 (pages 7-8) which are found persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791